Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       January 5, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II
 SIMON’S WAY DEVELOPMENT, INC., a                                No. 53723-1-II
 Washington corporation,

                              Appellant,

        v.

 CLARK COUNTY, WASHINGTON,                                 UNPUBLISHED OPINION

                              Respondent,


 SCOTT and ANJA O’NEIL, ERIC and
 MELISSA WALDAL, ROY and DELLA
 MASSIE, ALAN and KATHYRN HOLTZ-
 OLSON, RYAN and LINDA ROSENLUND,
 and BRIAN and JANET WOLF,

                              Other parties.


       MAXA, J. – Simon’s Way Development, Inc. (Simon’s Way) appeals the superior court’s

dismissal of its appeal under the Land Use Petition Act (LUPA), chapter 36.70C RCW. Simon’s

Way’s LUPA petition challenged a hearings examiner’s conclusion that a road that its

predecessor, Roth Investments, LLC (Roth), constructed to access a timber harvest was subject

to Clark County grading and stormwater requirements. The gravel road was constructed

pursuant to an amended forest practices application that was approved by the Department of

Natural Resources (DNR). The road crossed portions of several lots that Roth owned in addition
No. 53723-1-II


to the lots where the timber harvest occurred. The County did not appeal the approval of the

application.

       After the timber harvest was finished, Roth widened and paved the gravel access road

and installed street lights and other utilities. Roth then sold 10 lots along the road for residential

development purposes. The County subsequently notified the owners of the newly purchased

lots, including Simon’s Way, that the road was subject to local grading and stormwater

requirements. However, at that time DNR did not assert that the road had been converted from

forestry use to nonforestry use.

       The Forest Practices Act (FPA), chapter 76.09 RCW, provides that no local governmental

entity can enforce any regulation for “forest practices” over which DNR “maintain[s] regulatory

authority.” RCW 76.09.240(6). Simon’s Way and other property owners appealed the notice to

the County hearings examiner, arguing that construction of the road involved a DNR-approved

forest practice that was not subject to local regulation. The hearings examiner ruled that the road

was not subject to DNR regulatory authority, and the superior court affirmed (albeit on different

grounds).

       We hold that neither the hearings examiner nor superior court had authority to rule that

the access road was not subject to DNR regulatory authority and that RCW 76.09.240(6) did not

apply because the County did not appeal DNR’s exercise of that regulatory authority – approval

of Roth’s forest practices application that included construction of the road. As a result, DNR’s

approval became a final decision that could not be overturned. Accordingly, we reverse the

superior court’s dismissal of Simon’s Way LUPA petition and remand for further proceedings

consistent with this opinion.




                                                  2
No. 53723-1-II


                                              FACTS

Forest Practices Application

       In 2014, Roth owned property in rural Clark County, near Battle Ground. The property

consisted of 10 lots, which were created pursuant to a County decision in 2001. The lots now are

owned by various persons, including Simon’s Way and Eric and Melissa Waldal.

       In May 2014, Roth submitted a forest practices application to DNR for a five-acre timber

harvest project. The application listed the legal description of the forest practice as tax parcel

number (TPN) 233512000 (now the Waldal property) and TPN 233477000. The application

stated that the boundaries of the harvest area would be pasture and marked with ribbons. A

forest practice activity map was attached to the application, which showed the harvest

boundaries, ditches, and pasture fences in the area. The map did not include a scale or show the

tax lot or parcel boundaries.

       The application stated that the project would involve construction of a 100-foot forest

road. In response to a question that asked for “Right-of-way limits/road centerlines,” the

application stated “[n]ot marked, through cow pasture.” Clerk’s Papers (CP) at 67. The attached

map showed what appeared to be a road, although it was not marked.

       On June 6, DNR issued a notice of decision approving the forest practices application

under a Class III classification. The approval was for a period of three years. The notice stated

that the decision could be appealed within 30 days to the Pollution Control Hearings Board

(PCHB).

       On June 13, Roth submitted a request to amend its forest practices application. The

request stated a single proposed amendment: “Actual road construction to remove timber is




                                                  3
No. 53723-1-II


approximately 1500 feet to an established roadway.” CP at 83. DNR issued a decision

approving the amendment. DNR sent a notice of its decision to the County.

         There is no indication in the record that the County appealed DNR’s approval of the

forest practices application or the approval of the amendment.

Road Construction and Improvement

         Between July 2014 and April 2015, Roth constructed a 1,400-foot gravel road over eight

of the lots that Roth owned and harvested timber on some of the lots. The road connected the

harvest area to N.E. 182nd Avenue. The road provided access to all of the 10 lots that Roth

owned.

         Between June 2015 and July 23, 2016, Roth improved the gravel road to a 20-foot wide

paved road. Roth also installed street lights and utilities, consistent with improvements found in

a residential development.

Property Sale

         On July 26, 2016, Roth sold one of the lots it owned. The paved road was in existence at

the time of the sale. Roth subsequently sold the remainder of the lots to various persons,

including Simon’s Way and the Waldals.

         Under the Clark County Code, there is a six-year moratorium on development for

property subject to a forest practices application permit that does not have an associated

conversion option forest plan. UDC 40.260.080(C)(2)(b)(1). In February 2017, the County

issued a waiver to the Waldals, lifting the moratorium as long as the continuing forestry

obligations were respected. The Waldals built a single family home on the land and planted

Douglas fir trees on the property.




                                                 4
No. 53723-1-II


County Notices of Violations

        On August 11, 2016, the County sent a letter to Roth stating that the access road had been

constructed within wetland and habitat areas without appropriate County permits. The County

informed Roth that it was required to submit complete wetland and habitat permit applications.

Roth responded by informing the County that DNR approved construction of the road pursuant

to a forest practices permit. The County apparently did not pursue the matter at that time.

        On September 19, 2017, the County sent a letter to Simon’s Way regarding the access

road. The County noted that the forest practices application permitted installation of a 1,500-foot

logging road, but that the road now had been paved. The County stated that a grading permit and

stormwater review was required for the paved road. The County stated that Simon’s Way was

required to submit complete applications for a grading permit and stormwater review and that

failure to comply would result in the issuance of a notice and order.

        On June 26, 2018, the County issued separate notices and orders to Simon’s Way and the

other owners of the 10 lots sold by Roth identifying two violations of the County Code: (1)

grading in excess of 200 cubic yards without a grading permit, and (2) new development and

drainage projects without required plans, studies, and information.

Appeal to Hearings Examiner

        Simon’s Way and another property owner appealed the County’s notice and order to the

County hearings examiner. A hearing took place before the hearings examiner in November

2018.

        In its final order dated January 2, 2019, the hearings examiner concluded that the road

that Roth built was a “forest road” located on “forestland,” as defined by the FPA. CP at 225.

But it concluded that construction of the forest road was not a “forest practice” because Roth’s




                                                 5
No. 53723-1-II


forest practices application did not list the tax parcel numbers for the property that the road

traversed. CP at 225. As a result, the hearings examiner ruled that the road was subject to

County grading and stormwater regulations.

LUPA Petition to Superior Court

       Simon’s Way filed a petition in superior court under LUPA. In addition to arguing that

the hearings examiner erred, Simon’s Way asserted that the hearings examiner did not have

authority to question whether construction of the road was a forest practice. Simon’s Way

argued that because DNR approved Roth’s forest practices application that included construction

of the access road and no party appealed that approval, DNR’s approval became final and could

not be challenged.

       The superior court disagreed with the hearings examiner’s conclusion that construction of

the access road was not a forest practice. However, the court ruled that the access road was not a

forest road that crossed “forestland” as defined in the FPA. As a result, the court denied the

LUPA petition, acknowledging that it was affirming the hearings examiner on different grounds

than stated in the hearings examiner’s ruling.

       The superior court did not address Simon’s Way’s argument that the hearings examiner

did not have the authority to essentially overturn DNR’s unappealed approval of Roth’s forest

practices application.

Notice of Conversion to Nonforestry Use

       In the superior court, Simon’s Way submitted evidence that in December 2018, DNR

issued to Roth a notice of conversion to a nonforestry use regarding the Waldal property and

another property sold by Roth. The evidence showed that Roth appealed the notice of

conversion to the PCHB, and that the Board subsequently granted a motion to stay that appeal




                                                  6
No. 53723-1-II


pending resolution of Simons Way’s LUPA petition in superior court. However, the superior

court did not formally add this evidence to the LUPA record and the court’s decision did not

mention conversion.

       Simon’s Way appeals the superior court’s decision.

                                           ANALYSIS

A.     FOREST PRACTICES ACT

       The legislature enacted the FPA to manage and protect forestland resources and to

regulate the commercial timber industry with sound policies. RCW 76.09.010(1); Johnson

Forestry Contracting, Inc. v. Dep’t. of Nat. Res., 131 Wn. App. 13, 23, 126 P.3d 45 (2005).

DNR enforces compliance with FPA requirements. See Heidgerken v. Dep’t of Nat. Res., 99

Wn. App. 380, 385, 993 P.2d 934 (2000).

       Landowners who want to conduct “forest practices” on their land must obtain DNR’s

approval of a forest practices application. RCW 76.09.050(2). RCW 76.09.060(1) outlines the

information that may be required in a forest practices application.

       RCW 76.09.240(6) provides that for those “forest practices” over which DNR

“maintain[s] regulatory authority,” no local governmental entity “shall adopt or enforce any law,

ordinance, or regulation pertaining to forest practices.” There is an exception for when the forest

practices application indicates that “the lands are being converted to a use other than commercial

forest production.” RCW 76.09.240(6). Local governments may impose their local regulations

on those projects. RCW 76.09.240(6); see also RCW 76.09.060(3)(a)(iii).

B.     LUPA STANDARDS FOR RELIEF

       LUPA is the exclusive means, with limited exceptions, by which superior courts obtain

subject matter jurisdiction to provide judicial review of local land use decisions. Cave Props. v.




                                                 7
No. 53723-1-II


City of Bainbridge Island, 199 Wn. App. 651, 656, 401 P.3d 327 (2017). On review of a

superior court’s decision under LUPA, we sit in the same position as the superior court and

review the same record that was created before the hearings examiner. Miller v. City of

Sammamish, 9 Wn. App. 2d 861, 870, 447 P.3d 593 (2019), review denied, 194 Wn.2d 1024

(2020); see also RCW 36.70C.120(1). On appeal, the party who filed the LUPA petition has the

burden of establishing that the land use decision was erroneous, even if that party prevailed in

the superior court. Fuller Style, Inc. v. City of Seattle, 11 Wn. App. 2d 501, 507, 454 P.3d 883

(2019).

          Under RCW 36.70C.130(1), a court can grant relief only if the party challenging the

administrative decision has satisfied the burden of establishing that one of six statutory standards

has been met. One of those standards is that “[t]he land use decision is outside the authority or

jurisdiction of the body or officer making the decision.” RCW 36.70C.130(1)(e). We review de

novo application of this standard. Whatcom County Fire Dist. No. 21 v. Whatcom County, 171

Wn.2d 421, 426-27, 256 P.3d 295 (2011).

C.        AUTHORITY TO OVERTURN DNR’S APPLICATION APPROVAL

          Simon’s Way argues that neither the hearings examiner nor the superior court had

authority to rule that construction of the access road was not subject to DNR regulatory authority

and therefore that RCW 76.09.240(6) did not apply because the County did not appeal DNR’s

approval of Roth’s forest practices application that included construction of the road. The

County and amicus DNR do not acknowledge this argument. We agree with Simon’s Way.

          1.   Legal Principles

          Under the FPA, a person aggrieved by the approval or disapproval of a forest practices

application may seek review from the “appeals board” within 30 days from the date of the receipt




                                                  8
No. 53723-1-II


of the decision. RCW 76.09.205. RCW 76.09.020(2) defines “appeals board” as the PCHB. In

addition, RCW 76.09.050(8) specifically provides that a county may appeal any DNR approval

of “an application with respect to any lands within its jurisdiction.” Under RCW 76.09.110,

“[u]nless declared invalid on appeal, a final order of [DNR] . . . shall be binding upon all

parties.”

        RCW 43.21B.110(1)(j)1 states that the PCHB has jurisdiction to decide appeals of DNR

decisions. A notice of appeal must be filed with the PCHB within 30 days of the decision being

appealed. RCW 43.21B.230(2).

        Simon’s Way relies on the general rule under LUPA that the failure to appeal a land use

decision within the statutory appeal period bars any future challenges to that decision. Chelan

County v. Nykreim, 146 Wn.2d 904, 931-33, 52 P.3d 1 (2002); Wenatchee Sportsmen Ass’n. v.

Chelan County, 141 Wn.2d 169, 181-82, 4 P.3d 123 (2000); RCW 36.70C.040(2). Even illegal

decisions cannot be challenged unless appealed in a timely manner. See Habitat Watch v. Skagit

County, 155 Wn.2d 397, 407, 120 P.3d 56 (2005).

        But LUPA only applies to decisions by local jurisdictions, not state agencies. See RCW

36.70C.020(2); Klineburger v. King County Dep’t of Dev. and Envtl. Servs. Bldg., 189 Wn. App.

153, 168, 356 P.3d 223 (2015). Therefore, the LUPA cases do not directly apply to DNR’s

decision. But just like under LUPA, a party must comply with a statutory scheme’s

administrative appeal procedure to avoid being precluded from challenging a state agency’s

decision. See Johnson Forestry Contracting, 131 Wn. App. at 25, 27 (stating that the appellant




1
  RCW 43.21B.110 has been amended since the events of this case transpired. Because these
amendments do not impact the statutory language relied on by this court, we refer to the current
statute.


                                                 9
No. 53723-1-II


was precluded from appealing DNR’s imposition of civil penalties because no appeal was filed

within 30 days as prescribed by the FPA).

       2.    Analysis

       The ultimate issue in this case is whether County grading and stormwater regulations

apply to the access road that Roth constructed. As noted above, under RCW 76.09.240(6) the

County cannot enforce any regulations for those “forest practices” over which DNR “maintain[s]

regulatory authority.” Therefore, the question is whether DNR maintained regulatory authority

over the access road.

       Here, it is undisputed that DNR made a determination that it had regulatory authority

over the access road. DNR entered a notice of decision approving Roth’s forest practices

application, which expressly included construction of the road. And DNR entered a decision

expressly approving Roth’s request to amend the application regarding the length of the road.

DNR sent notice of this decision to the County. When DNR approved the application, it

essentially determined that the access road qualified as a forest road that crossed forestland and

that the construction of the forest road qualified as a forest practice.

       The County had a general right under RCW 76.09.205 as an “aggrieved” person to appeal

DNR’s approval of Roth’s forest practices application. The County also had a specific right

under RCW 76.09.050(8) to appeal DNR’s approval of Roth’s forest practices application

because the property at issue was located in Clark County. The County did not exercise its

general right or specific right under the FPA despite receiving notice from DNR.

       RCW 76.09.110 expressly states that “[u]nless declared invalid on appeal, a final order of

[DNR] . . . shall be binding upon all parties.” Therefore, DNR’s unappealed approval of Roth’s

forest practices application is binding on the County.




                                                  10
No. 53723-1-II


       The County has provided no authority that it can collaterally challenge DNR’s

unequivocal exercise of regulatory authority over the road that Roth constructed. In fact, as

noted above, the County did not even acknowledge this issue. DNR now claims that its approval

of the application to construct the access road was in error. But DNR cites no authority for the

proposition that it can withdraw its unchallenged exercise of regulatory authority years later.

       We hold that both the hearings examiner and the superior court lacked authority to

determine that DNR did not have regulatory authority over the road that Roth constructed and

therefore that RCW 76.09.240(6) did not apply. Accordingly, we reverse the hearing’s

examiner’s decision and the superior court’s ruling affirming that decision.

D.     CONVERSION TO NONFORESTRY USE

       The County argues that the access road will be subject to County regulations based on the

notice of conversion to nonforestry use DNR sent in December 2018. Amicus DNR also argues

that the road has been converted to nonforestry use.

       However, because this is a LUPA appeal, we are restricted to the administrative record

that was created before the hearings examiner. Miller, 9 Wn. App. 2d at 870. DNR did not issue

a notice of conversion until after the hearings examiner’s hearing had occurred. And the issue of

conversion was not raised at the hearing. Therefore, we decline to address the conversion issue.

The County and DNR are free to argue in subsequent proceedings that the access road has been

converted to nonforestry use and therefore that County regulations should be applied to the road.

                                         CONCLUSION

       We hold that the hearings examiner and superior court lacked authority to conclude that

the access road Roth constructed was not under DNR’s regulatory authority and therefore that




                                                11
No. 53723-1-II


RCW 76.09.240(6) did not apply. Accordingly, we reverse the superior court’s dismissal of

Simon’s Way LUPA petition and remand for further proceedings consistent with this opinion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.


 We concur:



 WORSWICK, P.J.




 SUTTON, J.




                                                 12